--------------------------------------------------------------------------------

Execution Version
December 18, 2007

ASSET PURCHASE AGREEMENT


Between:

FEP SERVICES INC.

and

DALE NORMAN PLANTE

and

KYLE PLANTE

and

WESCORP TECHNOLOGIES LTD.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         ARTICLE 1 DEFINITIONS AND INTERPRETATION 1   1.1 Defined
Terms 1   1.2 Currency 6   1.3 Sections and Headings 6   1.4 Number, Gender and
Persons 6   1.5 Accounting Principles 7   1.6 Entire Agreement 7   1.7 Time of
Essence 7   1.8 Applicable Law 7   1.9 Successors and Assigns 7   1.10
Amendments and Waivers 7   1.11 Severability 7   1.12 Schedules 8 ARTICLE 2
PURCHASE AND SALE OF COLLECTIVE PURCHASED ASSETS 8   2.1 Collective Purchased
Assets 8   2.2 Excluded Assets 9 ARTICLE 3 PURCHASE PRICE 10   3.1 Purchase
Price 10   3.2 Allocation of Purchase Price 10 3.3 Deemed Purchase Price for
Allocation for Purposes and Calculation of GST 10   3.4 GST 11 ARTICLE 4 LIMITED
ASSUMPTION OF ACCOUNTS PAYABLE 11    4.1 Assumption of Raider Accounts Payable
11   4.2 Assumption of Total Fluid Accounts Payable 11   4.3 Indemnification 12
ARTICLE 5 NO EMPLOYMENT OF EMPLOYEES 12   5.1 No Employment of Employees 12  
5.2 Indemnity to Purchaser 12 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE
VENDOR  12   6.1 Organization 12   6.2 Authorization 13   6.3 No Other
Agreements to Purchase 13   6.4 No Violation 13   6.5 Inventories 13   6.6 Title
to and Condition of Personal Property 13   6.7 Intentionally Deleted Article 14
  6.8 Intellectual Property 14   6.9 Consents 14   6.10 Contracts 15   6.11
Compliance with Laws; Governmental Authorization 15   6.12 Taxes 15   6.13
Litigation 15   6.14 Residency 15   6.15 Deleted Article 15   6.16 Environmental
15   6.17 Collective Purchased Assets Sufficient 16

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

      Page                   6.18 Amalgamation Completion 16   6.19 Full
Disclosure 16 ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 16   7.1
Organization 16   7.2 Authorization 16   7.3 No Violation 17   7.4 GST
Registration 17   7.5 Compliance 17   7.6 Filings 17   7.7 Right to Transfer 17
  7.8 Securities 17 ARTICLE 8 SURVIVAL OF COVENANTS, REPRESENTATIONS AND
WARRANTIES 18   8.1 Survival of Representations and Warranties 18 ARTICLE 9
ADDITIONAL COVENANTS 18   9.1 PIPA Compliance 18   9.2 Compliance with
Applicable Securities Law and Regulations 18   9.3 Delivery of Makon Assets 19
ARTICLE 10 CLOSING AND TRANSFER OF POSSESSION 19   10.1 Place of Closing 19  
10.2 Deliveries by the Vendor 19   10.3 Purchaser’s Deliveries at Closing 20  
10.4 Further Assurances 21 ARTICLE 11 INDEMNIFICATION AND LIMITATIONS REGARDING
LOSSES  21   11.1 Indemnification by the Vendor, Kyle and Dale 21   11.2
Indemnification by the Purchaser 22 ARTICLE 12 MISCELLANEOUS 22   12.1 Notices
22   12.2 Legal Fees 23   12.3 No Merger 23   12.4 Counterparts 24

Schedules

A

Raider Intellectual Property

B

Makon Intellectual Property

C

Total Fluid Intellectual Property

D

Raider Assets

E

Makon Assets

F

Total Fluid Assets

G

Promissory Note

H

General Conveyance

I

Bill of Sale

J

Restrictions - Wescorp Shares

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

  Page       K Intentionally Deleted   L Release of Original License Agreement  
M Consulting Agreement - Bowhay   N Consulting Agreement - McCaw   O Release of
Bowhay Prior Consulting Agreement   P Release of McCaw Prior Consulting
Agreement   Q Permitted Encumbrances   R Raider Accounts Payable   S Raider
Contracts   T Letter of Opinion - Vendor’s Solicitor   U Raider Consents   V
Total Fluid Consents   W Allocation of Purchase Price   X License Agreement   Y
Raider Contract Assignment  

-iii-

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT is made December 18, 2007.

BETWEEN:

FEP SERVICES INC., a body corporate
duly incorporated pursuant to the laws of Alberta
(the "Vendor")

OF THE FIRST PART

- and -

DALE NORMAN PLANTE, an individual resident
in the Netherlands

OF THE SECOND PART

- and -

KYLE PLANTE, an individual resident
in Grande Prairie, Alberta

(Dale Norman Plante and Kyle Plante are collectively the "Shareholders")

OF THE THIRD PART

- and -

WESCORP TECHNOLOGIES LTD., a body corporate
duly incorporated pursuant to the laws of Alberta
(the "Purchaser")

OF THE FOURTH PART

IN CONSIDERATION of the covenants and agreements contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is
acknowledged by each Party to this Agreement, the Parties agree as follows:

ARTICLE 1      DEFINITIONS AND INTERPRETATION

1.1

Defined Terms

     

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

      (a)

“Agreement” means this document, the recitals, if any, and all Schedules hereto
and includes all written amendments to the foregoing;

      (b)

“Amalgamation” means the amalgamation of Prior FEP, Raider and Total Fluid,
which resulted in the creation of the Vendor;


--------------------------------------------------------------------------------

- 2 -

  (c)

“Ancillary Agreements” means all agreements, certificates and other instruments
delivered or given pursuant to this Agreement at Closing;

        (d)

“Bill of Sale” means the bill of sale in the form attached hereto Schedule I;

        (e)

"Business Day" means any day, other than a Saturday or a Sunday, or a statutory
holiday in Edmonton, Alberta;

        (f)

“Closing” means the date of completion of the transaction of purchase and sale
contemplated in this Agreement;

        (g)

"Closing Date" means, effective 1:00 p.m. (Edmonton, Alberta time) on December
18, 2007 or such earlier or later date as the Parties may mutually agree upon in
writing;

        (h)

“Collective Intellectual Property” shall have the meaning set out in section
6.8;

        (i)

"Collective Purchased Assets" means the Makon Assets, Raider Assets and Total
Fluid Assets;

        (j)

“Consulting Agreement - Bowhay” means the agreement in the form attached hereto
as Schedule M;

        (k)

“Consulting Agreement - McCaw” means the agreement in the form attached hereto
as Schedule N;

        (l)

“Dale” means Dale Norman Plante;

        (m)

"Encumbrance" means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
Contract to create any of the foregoing;

        (n)

"ETA" means Part IX of the Excise Tax Act (Canada), as amended from time to
time;

        (o)

"Excluded Assets" has the meaning set out in section 2.2;

        (p)

“General Conveyance” means a general conveyance in the form attached hereto as
Schedule H;

        (q)

"GST" means all taxes payable under the ETA and any reference to a specific
provision of the ETA shall refer to any successor provision thereto of like or
similar effect;

        (r)

“including” means including but without limiting the generality of the
foregoing, unless the context otherwise expressly provides, such as, including
only;

        (s)

"Intellectual Property" means all intellectual, proprietary and industrial
property and rights thereto including, but not limited to, all (a) inventions
and discoveries; (b) works in which any copyright exists including software; (c)
designs, industrial


--------------------------------------------------------------------------------

- 3 -

 

designs and mask works; (d) trade-marks, certification marks, trade dress, trade
names, business names, corporate names, business styles, internet domain names
and web sites, and any word, symbol, icon, logo or other indicia of origin
adopted or used in connection with any product or service or business
(collectively referred to as "Marks"); (d) all intellectual, proprietary and
industrial property rights in respect of any of the foregoing including all
copyrights, patent rights, patent disclosures, design and industrial design
rights, patent disclosures rights in Marks, rights in confidential information,
trade secrets, know-how, technical expertise, formulae, compositions, processes,
research data, databases, drawings, specifications, plans, customer and supplier
lists and related information and other proprietary rights; and (e) all
applications and registrations, all continuations, divisions, reissues, renewals
and extensions therefor, the right to make applications, rights of priority and
rights to claim priority with respect to any of the foregoing intellectual and
industrial property and rights thereto;

          (t)

“Kyle” means Kyle Plante;

          (u)

“License Agreement” means the license agreement to be made between the Purchaser
as licensee and 1139076 Alberta Ltd. as licensor, in the form attached hereto as
Schedule X;

          (v)

"Losses" means with respect to any matter, any and all liabilities (whether
direct, indirect, contingent, statutory or otherwise), obligations, claims
(including direct or indirect claims), losses, damages, costs and expenses of
whatever kind or nature and howsoever arising (including all legal fees and
disbursements on a solicitor and his own client full indemnity basis and other
professional fees and disbursements, fees paid to any government authority,
interest, fines, penalties and amounts paid in settlement or in satisfaction of
a judgment) directly or indirectly as a consequence of such matter, including
loss of revenue, loss of business, loss of benefit, consequential and indirect
damages, special damages, punitive damages and exemplary damages;

          (w)

"Makon" means Makon Water Recycling Systems Inc.;

          (x)

"Makon Assets" has the meaning set out in section 2.1(a);

          (y)

"Makon Business" means that portion of the Vendor's Business that was carried on
using the Makon Intellectual Property and the Makon Assets;

          (z)

"Makon Intellectual Property" means any and all Intellectual Property used or
previously used in the conduct of the Makon Business, including the Intellectual
Property described in Schedule B;

          (aa)

“Market Price” shall mean:

          (i)

for Shares shall mean an amount equal to the weighted average of the trading
prices of the Shares of Wescorp Energy Inc. on the principal stock exchange on
which such Shares are traded, for each of the trading days during the last five
(5) trading days immediately prior to the day prior to the Closing Date,
converted to Canadian dollars using the exchange rate


--------------------------------------------------------------------------------

- 4 -

 

described in the Bank of Canada webpage (www.bankofcanada.ca) and described as
the US/Canada Noon Rate;

        (ii)

for the Oil Sands Quest Inc. Shares shall mean an amount equal to the weighted
average of the trading prices of shares of Oil Sands Quest Inc. on the principal
stock exchange on which such shares are traded, for each of the trading days
during the last five (5) days immediately prior to the day prior to the Closing
Date, converted to Canadian dollars using the exchange rate described in the
Bank of Canada webpage (www.bankofcanada.ca) and described as the US/Canada Noon
Rate;


  (bb)

“Oil Sands Quest Inc. Shares” means 470,173 common shares of Oil Sands Quest
Inc.;

        (cc)

“Original License Agreement” means the license agreement made April 7, 2006,
between 1139076 Alberta Ltd. and Total Fluid;

        (dd)

"Parties" means the Vendor, Purchaser and Shareholders, and their respective
successors and permitted assigns;

        (ee)

"Permitted Encumbrances" means those Encumbrances described in Schedule Q;

        (ff)

“Person” means a natural person, partnership, limited partnership, limited
liability partnership, body corporate, corporation, company, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or any other type of business enterprise, entity or governmental entity
whatsoever and howsoever constituted, and pronouns have a similarly extended
meaning;

        (gg)

“Prior FEP” means FEP Services Inc. as it existed prior to the Amalgamation;

        (hh)

“Promissory Note” means the promissory note in the form attached hereto as
Schedule G;

        (ii)

"Purchase Price" has the meaning set out in section 3.1;

        (jj)

"Purchased Businesses" means the Makon Business, Raider Business and Total Fluid
Business;

        (kk)

“Purchaser’s Solicitors” means Bryan & Company LLP;

        (ll)

"Raider" means Raider Corporation;

        (mm)

"Raider Accounts Payable" has the meaning set out in section 4.1, as more
particularly described in Schedule R;

        (nn)

"Raider Accounts Receivable" has the meaning set out in section 2.1(b)(iii);

        (oo)

"Raider Assets" has the meaning set out in section 2.1(b);


--------------------------------------------------------------------------------

- 5 -

  (pp)

"Raider Business" means that portion of the Vendor's Business that was carried
on by Raider prior to the Amalgamation and by the Vendor after the Amalgamation,

        (qq)

"Raider Consents" means the consents and approvals required in connection with
the sale and purchase of the Raider Business and Raider Assets herein
contemplated, as described in Schedule U;

        (rr)

“Raider Contract Assignment” means the assignment in the form attached hereto as
Schedule Y;

        (ss)

“Raider Contracts” means the contracts described in Schedule S’

        (tt)

"Raider Intellectual Property" means any and all Intellectual Property used or
previously used in the conduct of the Raider Business, including the
Intellectual Property described in Schedule A;

        (uu)

“Release of Bowhay Prior Consulting Agreement” means the release in the form
attached hereto as Schedule O;

        (vv)

“Release of McCaw Prior Consulting Agreement” means the release in the form
attached hereto as Schedule P;

        (ww)

“Release of Original License Agreement” means a release in the form attached
hereto as Schedule L;

        (xx)

“Restrictions” means collectively the Restrictions - Wescorp Shares;

        (yy)

“Restrictions - Wescorp Shares” shall mean the restrictions set in Schedule J
hereof;

        (zz)

“Shares” means common shares of Wescorp Energy Inc.;

        (aaa)

"Shareholders" means Dale Norman Plante and Kyle Plante;

        (bbb)

"Tax Act" means the Income Tax Act (Canada), as amended from time to time;

        (ccc)

"Taxes" means and includes all taxes, duties, fees, premiums, assessments,
imposts, levies and other charges of any kind whatsoever imposed by any
governmental authority, together with all interest, penalties, fines, additions
to tax or other additional amounts imposed in respect thereof, including,
without limitation, those levied on, or measured by, or referred to as income,
gross receipts, profits, capital, transfer, land transfer, sales, goods and
services, use, value added, excise, stamp, withholding, business, franchising,
property, payroll, employment, health, social services, education and social
security taxes, all surtaxes, all customs duties and import and export taxes,
all license, franchise and registration fees and all employment insurance,
health insurance and Canada and other government pension plan premiums;

        (ddd)

"Total Fluid" means Total Fluid Separation Inc.;


--------------------------------------------------------------------------------

- 6 -

  (eee)

“Total Fluid Accounts Payable” has the meaning set out in Section 4.2;

        (fff)

"Total Fluid Assets" has the meaning set out in section 2.1(c);

        (ggg)

"Total Fluid Business" means that portion of the Vendor's Business that was
carried on by Total Fluid prior to the Amalgamation and by the Vendor after the
Amalgamation;

        (hhh)

"Total Fluid Consents" means the consents and approvals required in connection
with the sale and purchase of the Total Fluid Business and Total Fluid Assets
herein contemplated, as described in Schedule V;

        (iii)

"Total Fluid Intellectual Property" means any and all Intellectual Property used
or previously used in the conduct of the Total Fluid Business, including the
Intellectual Property described in Schedule C;

        (jjj)

"Vendor's Business" means the entire business carried on by the Vendor,
including the Makon Business, Raider Business and Total Fluid Business;

        (kkk)

"Vendor's Knowledge" means the knowledge of the Vendor, and either of the
Shareholders, after due inquiry of the employees, consultants, advisors and
agents of the Vendor, and the Shareholders;

        (lll)

“Vendor’s Solicitors” means Hendrickson Gower Massing Olivieri LLP;


  (mmm)

“Wescorp Shares” means the Shares of Wescorp Energy Inc. referred to in section
3.1 (b) hereof.


Definitions contained in this section are not exhaustive of the defined terms or
expressions used in this Agreement and other terms or expressions may be defined
throughout this Agreement.

    1.2

Currency

   

Unless otherwise indicated, all dollar amounts in this Agreement are expressed
in Canadian funds.

    1.3

Sections and Headings

   

The division of this Agreement into Articles, sections and subsections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation of this Agreement. Unless otherwise indicated, any reference
in this Agreement to an Article, section, subsection or Schedule refers to the
specified Article, section or subsection of or Schedule to this Agreement.

    1.4

Number, Gender and Persons

   

In this Agreement, words importing the singular number only shall include the
plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, trusts,


--------------------------------------------------------------------------------

- 7 -

unincorporated organizations, governmental bodies and other legal or business
entities of any kind whatsoever.

    1.5

Accounting Principles

   

Any reference in this Agreement to generally accepted accounting principles
refers to generally accepted accounting principles that have been established in
Canada, including those approved from time to time by the Canadian Institute of
Chartered Accountants or any successor body thereto.

    1.6

Entire Agreement

   

This Agreement together with the other agreements tabled on the Closing Date
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether written or oral, between the Vendor and the Purchaser.
There are no conditions, covenants, agreements, representations, warranties or
other provisions, express or implied, collateral, statutory or otherwise,
relating to the subject matter hereof except as herein provided or as
contemplated in documents made between the Parties tabled on the Closing Date.

    1.7

Time of Essence

   

Time shall be of the essence in the performance of the Parties' obligations in
respect of this Agreement.

    1.8

Applicable Law

   

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the Parties shall be governed by,
the laws of the Province of Alberta and the federal laws of Canada applicable
therein. Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts of such province and all courts competent to hear
appeals therefrom, and any judgment or order of such courts may be enforced in
any jurisdiction.

    1.9

Successors and Assigns

   

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by the Parties and, where the context so permits, their respective
successors and permitted assigns. No Party may assign any of its rights or
obligations hereunder without the prior written consent of the other Parties.

    1.10

Amendments and Waivers

   

No amendment or waiver of any provision of this Agreement shall be binding on
any Party unless consented to in writing by the Parties. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver constitute a continuing waiver unless otherwise provided.

    1.11

Severability


--------------------------------------------------------------------------------

- 8 -

If any provision of this Agreement is deemed by a court of competent
jurisdiction to be void, illegal or unenforceable for any reason whatsoever,
then the same shall be read down to the extent necessary to make it enforceable
or, if not capable of being so read down, shall be deemed to be severed from the
other terms of this Agreement. In either event all other provisions, terms and
covenants of this Agreement shall remain binding and effective upon the Parties
and shall be construed as if this Agreement had been executed with the offending
provision read down to the extent necessary to make it enforceable, or without
such severed provision, as the case may be.

    1.12

Schedules

   

The following Schedules are attached to and form part of this Agreement:


  A

Raider Intellectual Property

  B

Makon Intellectual Property

  C

Total Fluid Intellectual Property

  D

Raider Assets

  E

Makon Assets

  F

Total Fluid Assets

  G

Promissory Note

  H

General Conveyance

  I

Bill of Sale

  J

Restrictions - Wescorp Shares

  K

Intentionally Deleted

  L

Release of Original License Agreement

  M

Consulting Agreement - Bowhay

  N

Consulting Agreement - McCaw

  O

Release of Bowhay Prior Consulting Agreement

  P

Release of McCaw Prior Consulting Agreement

  Q

Permitted Encumbrances

  R

Raider Accounts Payable

  S

Raider Contracts

  T

Letter of Opinion - Vendor’s Solicitor

  U

Raider Consents

  V

Total Fluid Consents

  W

Allocation of Purchase Price

  X

License Agreement

  Y

Raider Contract Assignment

ARTICLE 2      PURCHASE AND SALE OF COLLECTIVE PURCHASED ASSETS

2.1

Collective Purchased Assets

     

Subject to the provisions of this Agreement, the Vendor agrees to sell, assign
and transfer to the Purchaser and the Purchaser agrees to purchase from the
Vendor on the Closing Date and free and clear of all Encumbrances except the
Permitted Encumbrances:

      (a)

subject to Section 2.2, all of the property and assets used in connection with
the Makon Business, whether personal, tangible or intangible, of every kind and


--------------------------------------------------------------------------------

- 9 -

description and wheresoever situate (collectively the "Makon Assets"), including
the following:

  (i)

the assets described in Schedule E; and

        (ii)

the Makon Intellectual Property, described in Schedule B.


  (b)

subject to section 2.2, all of the property and assets used in connection with
the Raider Business, whether personal, tangible or intangible, of every kind and
description and wheresoever situate (collectively the "Raider Assets"),
including the following:

          (i)

the assets described in Schedule D;

          (ii)

the Raider Intellectual Property described in Schedule A;

          (iii)

all accounts receivable arising out of or relating to the operation of the
Raider Business (the "Raider Accounts Receivable");

          (iv)

the Raider Contracts described in Schedule S;

          (v)

all cash in bank accounts maintained for the Raider Business; and

          (vi)

all cheques payable with respect to the Raider Business.

          (c)

subject to section 2.2, all of the property and assets used in connection with
the Total Fluid Business, whether personal, tangible or intangible, of every
kind and description and wheresoever situate (collectively the "Total Fluid
Assets"), including the following:

          (i)

the assets described in Schedule F;

          (ii)

the Total Fluid Intellectual Property; and


2.2

Excluded Assets

     

Notwithstanding any other provision of this Agreement, the Collective Purchased
Assets shall not include any of the following property and assets (collectively,
the "Excluded Assets"):

      (a)

all of the Vendor's cash on hand or in banks or other depositories, except with
respect to the Raider Business;

      (b)

all bank accounts of the Vendor, except with respect to the Raider Business;

      (c)

the Vendor's accounts receivable, except the Raider Accounts Receivable;

      (d)

the Vendor's constating documents, minute books, and shareholder records and to
the extent not reasonably required by the Purchaser as a successor to the
Purchased Businesses, the original corporate and financial records of the
Vendor.


--------------------------------------------------------------------------------

- 10 -

ARTICLE 3      PURCHASE PRICE

3.1

Purchase Price

     

The aggregate purchase price (the "Purchase Price") payable by the Purchaser to
the Vendor for the Collective Purchased Assets shall be:

      (a)

the sum of Two Million Six Hundred Sixty Five Thousand ($2,665,000.00) Dollars
by way of delivery to the Vendor of a Promissory Note in the form attached
hereto as Schedule G to be executed and delivered by the Purchaser to the Vendor
on the Closing Date;

      (b)

Thirteen Million Nine Hundred Thousand (13,900,000) Shares to be transferred to
the Vendor with share certificates in the Vendor’s name to be delivered within
fifteen (15) days following Closing Date;

      (c)

Four Hundred Seventy Thousand One Hundred Forty Three (470,143) Oil Sands Quest
Inc. Shares, the certificate for which, and the stock transfer for which, shall
be delivered to the Vendor within ninety (90) days following the Closing Date;

      (d)

The total outstanding amount of the Raider Accounts Payable and the Total Fluid
Accounts Payable assumed by the Purchaser pursuant to Section 4.1 and Section
4.2 hereof.

      3.2

Allocation of Purchase Price

     

The Vendor and the Purchaser agree to allocate the Purchase Price among the
Collective Purchased Assets in accordance with Schedule W and to report the sale
and purchase of the Collective Purchased Assets for all federal, provincial and
local tax purposes in a manner consistent with such allocation.

      3.3

Deemed Purchase Price for Allocation for Purposes and Calculation of GST

     

For the purpose of calculation of GST, and for the purposes of allocation of the
Purchase Price, the Purchase Price shall be the cumulative total of the
following amounts:

      (a)

The sum of Two Million Six Hundred Sixty-five Thousand Dollars ($2,665,000.00)
as provided for in section 3.1(a) hereof.

      (b)

An amount calculated by multiplying 13,900,000 times the Market Price for the
Shares.

      (c)

An amount calculated by multiplying 470,143 times the Market Price for the Oil
Sands Quest Inc. Shares.

      (d)

The total amount of the Raider Accounts Payable assumed by the Purchaser
pursuant to Section 4.1 hereof, and the Total Fluid Accounts Payable assumed by
the Purchaser in accordance with Article 4.2 hereof.


--------------------------------------------------------------------------------

- 11 -

3.4

GST

      (a)

The Purchaser covenants and agrees that it is a GST registrant pursuant to the
ETA, and that its GST registration number is 82638 2525 RT0001.

      (b)

The Purchaser shall prepare, and deliver to the Vendor at closing, and
thereafter the Vendor and Purchaser agree to execute and file a joint election
or elections under Section 167 of the ETA and under the provisions of any
applicable legislation, to have the sale provided for herein to take place on a
GST free basis. The Purchaser shall file such election with its GST return for
the reporting period in which the sale of the Collective Purchased Assets takes
place.

      (c)

The Purchaser agrees to indemnify and save harmless the Vendor of and from all
GST payable pursuant to the terms of this Agreement.

ARTICLE 4      LIMITED ASSUMPTION OF ACCOUNTS PAYABLE

4.1

Assumption of Raider Accounts Payable

      (a)

Subject to the provisions of this Agreement, the Purchaser agrees to assume,
pay, satisfy and discharge that portion of the Vendor's accounts payable
relating to the operation of the Raider Business which are listed in Schedule R
(The "Raider Accounts Payable"). Subject to Article 4.2, the Purchaser and the
Vendor acknowledge and agree that the Purchaser shall not be assuming, paying,
satisfying or discharging any other liabilities of the Vendor.

      (b)

That portion of the Raider Accounts Payable being the sum of $239,892.18 owed by
the Vendor to Wescorp Energy Inc. shall be paid by the Purchaser by the issuance
of a Promissory Note to and in favour of Wescorp Energy Inc.

      4.2

Assumption of Total Fluid Accounts Payable

      (a)

DELETED SECTION

 


 

  (b)

Subject to the provisions of this Agreement the Purchaser agrees to assume, pay,
satisfy and discharge that portion of the Vendor’s accounts payable relating to
the Total Fluid Business which are restricted to the sum of $32,897.00, which
the Vendor acknowledges is owed by the Vendor to Wescorp Energy Inc.,


--------------------------------------------------------------------------------

- 12 -

 

which the Purchaser shall satisfy by the issuance of a Promissory Note to and in
favour of Wescorp Energy Inc.

        (c)

The amounts set out in Section 4.2(b) hereof are hereinafter referred to as the
“Total Fluid Accounts Payable”.


4.3

Indemnification

      (a)

Except for the Raider Accounts Payable assumed by the Purchaser pursuant to
Section 4.1 hereof, and the Total Fluid Accounts Payable assumed by the
Purchaser pursuant to Section 4.2 hereof, the Vendor shall remain responsible
for and shall indemnify and hold harmless the Purchaser, and its directors,
officers, employees and agents from and against all Losses incurred as a result
of or in relation to the operation of the Purchased Businesses prior to the
Closing Date even though such Losses may be incurred, reported or filed after
the Closing Date.

      (b)

Purchaser agrees to indemnify and hold harmless the Vendor, and its Directors,
officers, employees and agents from and against all Losses incurred as a result
of or in relation to the Raider Accounts Payable assumed by the Purchaser
pursuant to section 4.1 hereof, and the Total Fluid Accounts Payable assumed by
the Purchaser pursuant to section 4.2 hereof, even though such Losses may be
incurred, reported or filed after the Closing Date.

ARTICLE 5      NO EMPLOYMENT OF EMPLOYEES

5.1        No Employment of Employees

Notwithstanding any other provision contained herein, the Purchaser will not be
offering employment to any of the employees of the Vendor on the Closing Date,
or otherwise and any employment agreements between the Vendor and its employees
are expressly excluded from the Collective Purchased Assets.

5.2        Indemnity to Purchaser

The Vendor acknowledges and agrees that it is liable for all Losses arising as a
result of or in relation to any termination of it's employees employment with
the Vendor and agrees to indemnify and hold harmless the Purchaser from and
against any such Losses incurred even though such Losses may be incurred,
reported or filed after the Closing Date.

ARTICLE 6      REPRESENTATIONS AND WARRANTIES OF THE VENDOR

The Vendor, Dale and Kyle jointly and severally represent and warrant to the
Purchaser as follows and acknowledge that the Purchaser is relying on such
representations and warranties in connection with its purchase of the Collective
Purchased Assets:

6.1

Organization

   

The Vendor is a corporation incorporated and organized and validly subsisting
under the laws of the Province of Alberta and has the corporate power to own or
lease its property, to carry on the Purchased Businesses as now being conducted
by it and to enter into


--------------------------------------------------------------------------------

- 13 -

this Agreement and to perform its obligations hereunder. The Vendor is duly
qualified as a corporation to do business in each jurisdiction in which the
nature of the Purchased Businesses or the Collective Purchased Assets makes such
qualification necessary.

    6.2

Authorization

   

This Agreement has been authorized, executed and delivered by the Vendor and
constitutes a legal, valid and binding obligation of the Vendor.

    6.3

No Other Agreements to Purchase

   

No Person, other than the Purchaser, has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from the
Vendor of any of the Collective Purchased Assets.

    6.4

No Violation

   

The execution and delivery of this Agreement by the Vendor and the consummation
of the transactions herein provided for will not result in:


  (a)

the breach or violation of any of the provisions of, or constitute a default
under, or conflict with or cause the acceleration of any obligation of the
Vendor under:

          (i)

any contract to which the Vendor is a party or by which the Collective Purchased
Assets are bound;

          (ii)

any provision of the constating documents or by laws or resolutions of the board
of directors (or any committee thereof) or shareholders of the Vendor;

          (iii)

any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over the Vendor; or

          (iv)

to the Vendor’s knowledge any license, permit, approval, consent or
authorization held by the Vendor or necessary to the operation of the Purchased
Businesses or the Collective Purchased Assets; or

          (b)

the creation or imposition of any Encumbrance, other than a Permitted
Encumbrance, on any of the Collective Purchased Assets.


6.5

Inventories

   

All inventories included in the Collective Purchased Assets which are classified
as finished goods or saleable in the form of finished goods, and the applicable
specifications on all other inventories not classified as finished goods are
merchantable and usable.

    6.6

Title to and Condition of Personal Property

   

The Collective Purchased Assets are legally and beneficially owned by the Vendor
with a good and marketable title thereto, free and clear of all Encumbrances
other than


--------------------------------------------------------------------------------

- 14 -

Permitted Encumbrances. In particular, without limiting the generality of the
foregoing, there has been no assignment, subletting or granting of any license
(of occupation or otherwise) of or in respect of any of the Collective Purchased
Assets or any granting of any agreement or right capable of becoming an
agreement or option for the purchase of the Collective Purchased Assets.

      6.7

Intentionally Deleted Article

      6.8

Intellectual Property

     

The Vendor is the legal and beneficial owner of the Makon Intellectual Property,
Raider Intellectual Property and Total Fluid Intellectual Property (collectively
the "Collective Intellectual Property"). The Vendor has the full right and
authority to convey to the Purchaser all of the Vendor’s right, title, and
interest in and to the Collective Intellectual Property free and clear of all
Encumbrances. The Vendor has not granted to any Person any interest in or right
to use all or any portion of the Collective Intellectual Property, and:

      (a)

the conduct of the Purchased Businesses, including the Vendor's use of the
Collective Intellectual Property, does not infringe upon or breach any
intellectual property rights of any other Person, nor is any other Person, to
the Vendor’s Knowledge, infringing the Collective Intellectual Property rights
of the Vendor;

      (b)

the Vendor is entitled to use the Collective Intellectual Property, no other
Person has claimed, asserted or alleged otherwise and to the Vendor's Knowledge
no grounds for such a claim or assertion exist; and

      (c)

there have been no unauthorized disclosures of any information relating to the
Collective Intellectual Property which the Vendor considers to be confidential,
nor any authorized disclosures of such information which would result in such
information being in the public domain.

      6.9

Consents

     

There are no consents, authorizations, permissions, approvals, agreements,
orders or acknowledgements required to be obtained by the Vendor from any Person
or government authority:

      (a)

in relation to the sale of the Makon Assets or which could reasonably affect the
Purchaser's ability to operate the Makon Business at the Closing;

      (b)

in relation to the sale of the Raider Assets or which could reasonably affect
the Purchaser's ability to operate the Raider Business at the Closing, other
than the Raider Consents;

      (c)

in relation to the sale of the Total Fluid Assets or which could reasonably
affect the Purchaser's ability to operate the Total Fluid Business after
Closing, subject always to the delivery, at Closing, of the Release of Bowhay
Prior Consulting Agreement, the Release of McCaw Prior Consulting Agreement, and
the Release of Original License Agreement.


--------------------------------------------------------------------------------

- 15 -

6.10

Contracts

   

The Vendor has performed all of the obligations required to be performed by it
and is entitled to all benefits under, and is not in material default or to the
Vendor's Knowledge alleged to be in default in respect of any material contract
relating to the Purchased Businesses or Collective Purchased Assets to which it
is a party or by which it is bound; all such material contracts are in good
standing and in full force and effect, and no event, condition or occurrence
exists that, after notice or lapse of time or both, would constitute a default
under any of the foregoing.

    6.11

Compliance with Laws; Governmental Authorization

   

To the Vendor’s Knowledge, the Vendor is and has been in compliance with all
laws, by- laws, statutes, ordinances, regulations, rules, judgments, decrees or
orders applicable to the Purchased Businesses or the Collective Purchased
Assets.

    6.12

Taxes


  (a)

The Vendor has filed on a timely basis all tax returns required to be filed by
it in respect of Taxes and has paid all Taxes that are due and payable, and all
assessments, reassessments, charges, penalties, interest and fines due and
payable by it. To the Vendor’s Knowledge, there are no actions, suits,
proceedings, investigations or claims pending or threatened against the Vendor
in respect of Taxes, nor are any material matters under discussion with any
government authority relating to Taxes asserted by any government authority.

        (b)

The Vendor shall file, on a timely basis, all tax returns required to be filed
by it in respect of Taxes subsequent to the date of this Agreement.


6.13

Litigation

   

There are no actions, suits or proceedings (whether or not purportedly on behalf
of the Vendor) pending or, to the Vendor's Knowledge, threatened against or
affecting the Vendor, the Purchased Businesses or the Collective Purchased
Assets at law or in equity or before or by any federal, provincial, municipal or
other governmental department, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, or before or by an arbitrator, arbitration
board or mediator. To the Vendor's Knowledge there are no grounds on which any
such action, suit or proceeding might be reasonably commenced.

    6.14

Residency

   

The Vendor is not a non-resident of Canada for the purposes of the Tax Act.

    6.15

Deleted Article

    6.16

Environmental.

   

To the Vendor’s Knowledge, the Vendor, in respect of the Purchased Businesses
and the Collective Purchased Assets, is in material compliance with all
applicable federal, provincial, municipal and local laws, statutes, ordinances,
by laws and regulations, and


--------------------------------------------------------------------------------

- 16 -

orders, directives, codes, guidelines and decisions rendered by any ministry,
court, authority, department or administrative or regulatory agency
("Environmental Laws") relating to the protection of the environment,
occupational health and safety or the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of any pollutants,
contaminants, chemicals, wastes or industrial toxic or hazardous wastes or
substances ("Hazardous Substances").

      6.17

Collective Purchased Assets Sufficient

     

The:

      (a)

Makon Assets constitute all of the assets, rights, and properties heretofor used
by the Vendor in the conduct of the Makon Business;

      (b)

Raider Assets constitute all of the assets, rights, and properties heretofor
used by the Vendor in the conduct of the Raider Business; and

      (c)

Total Fluids Assets constitute all of the assets, rights, and properties
heretofor used by the Vendor in the conduct of the Total Fluid Business, subject
however to the execution and delivery of the License Agreement, the Consulting
Agreement - Bowhay, and the Consulting Agreement - McCaw.

      6.18

Amalgamation Completion

     

The amalgamation of FEP Services Inc., Raider Corporation and Total Fluid
Separations Inc. has been completed in accordance with law, and the Vendor is
the resulting amalgamated corporation and is the owner of all of the assets and
liabilities that were the property of FEP Services Inc., Raider Corporation and
Total Fluid Separations Inc. immediately prior to such amalgamation.

      6.19

Full Disclosure

     

To the Vendor's Knowledge, the Vendor has disclosed to the Purchaser all facts
and information relating to the Collective Purchased Assets and the Purchased
Businesses which would reasonably be expected to be material to the Purchaser's
decision to complete the transactions herein contemplated.

ARTICLE 7      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Vendor as follows and acknowledges
and confirms that the Vendor is relying on such representations and warranties
in connection with its sale of the Collective Purchased Assets:

7.1

Organization

   

The Purchaser is a corporation duly incorporated and organized and validly
subsisting under the laws of the Province of Alberta and has the corporate power
to enter into this Agreement and to perform its obligations hereunder.

    7.2

Authorization


--------------------------------------------------------------------------------

- 17 -

This Agreement has been duly authorized, executed and delivered by the Purchaser
and constitutes a legal, valid and binding obligation of the Purchaser.

      7.3

No Violation

     

The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions herein provided for will not result in the
violation of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of the Purchaser under:

      (a)

any contract to which the Purchaser is a party or by which it is bound;

      (b)

any provision of the constating documents or by laws or resolutions of the board
of directors (or any committee thereof) or shareholders of the Purchaser; or

      (c)

any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over the Purchaser.

      7.4

GST Registration

     

The Purchaser is a registrant for purposes of the ETA whose registration number
is 82638 2525 RT0001.

      7.5

Compliance

     

The entering into and performance of this Agreement and the transactions
contemplated herein will not be in violation of any Statute, Regulation, Rule,
Bylaw, Order, Judgment or Decree by which the Purchaser is bound.

      7.6

Filings

      (a)

Subject to the provisions of this Agreement, there are no further filings or
notices required, or approvals or consents required with respect to the transfer
of the Wescorp Shares to the Vendor, except those that will be obtained by the
Purchaser prior to the delivery of the Wescorp Shares to the Vendor pursuant to
the terms of this Agreement.

      (b)

Subject to the provisions of this Agreement, following the delivery of the Stock
Certificate for the Oil Sands Quest Inc. Shares, the Vendor will be required to
submit such stock transfer to the transfer agent for Oil Sands Quest Inc. in
order to complete the transfer of the Oil Sands Quest Inc. Shares to the Vendor.

      7.7

Right to Transfer

     

The Purchaser has good and sufficient power and authority to transfer the legal
and beneficial title and ownership of the Wescorp Shares and the outstanding Oil
Sands Quest Inc. Shares to the Vendor free and clear of all liens, charges and
encumbrances.

      7.8

Securities

     

To the best of the knowledge of the Purchaser, no securities, commissioners or
similar regulatory authority has currently issued any Order which is currently
outstanding,


--------------------------------------------------------------------------------

- 18 -

preventing or suspending trading of the Wescorp Shares or the Oil Sands Quest
Inc. Shares, and the Purchaser is not in default of any requirement of any
applicable securities laws, rules or policies with respect to the transfer of
the Wescorp Shares and the Oil Sands Quest Inc. Shares to the Vendor.

ARTICLE 8      SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES

8.1

Survival of Representations and Warranties

      (a)

The representations and warranties contained in this Agreement and in all
certificates and documents delivered pursuant to or contemplated by this
Agreement shall survive the Closing of the transactions contemplated hereby.

ARTICLE 9      ADDITIONAL COVENANTS

9.1

PIPA Compliance

     

The Purchaser agrees to comply with the provisions of section 22 of the Personal
Information Protection Act s.a. 2003 ch. P-6.5 as amended ("PIPA"). The Vendor
and the Purchaser agree that the collection, use and disclosure of personal
information is restricted to purposes that relate to the transactions
contemplated by this Agreement and upon completion of the transactions
contemplated by this Agreement the Purchaser agrees to use and disclose such
personal information only for such purposes as the information was initially
collected by the Vendor unless otherwise consented to by the Persons in respect
of whom the personal information relates. If the transactions relating to this
Agreement are not completed then all such personal information shall be returned
to the Vendor or destroyed at the request of the Vendor.

      9.2

Compliance with Applicable Securities Law and Regulations

     

The Vendor acknowledges and agrees that:

      (a)

that the 13,900,000 common shares of the capital of Wescorp Energy Inc. that are
being transferred to the Vendor pursuant to section 3.1 hereof are subject to
the Restrictions set out in Schedule J attached hereto; and

      (b)

the Vendor is aware of the Restrictions set out in Schedule J and shall, at all
times, act in accordance with and comply with such Restrictions; and

      (c)

The Restrictions form part of this Agreement and the acknowledgments, covenants,
and representations contained therein are binding upon the Vendor. The Vendor
undertakes and agrees not to sell or otherwise dispose of any interest in and to
the Wescorp Shares except in compliance with all applicable laws, regulations,
rules and orders, including those in force in Canada and the United States.

      (d)

the Vendor is purchasing, and receiving as payment hereunder, the 13,900,000
shares of Wescorp Energy Inc. and the 470,143 shares of Oil Sands Quest Inc. as
principal, and upon the completion of the Closing, the Vendor will be the sole
legal and beneficial owner of such shares.


--------------------------------------------------------------------------------

- 19 -

9.3

Delivery of Makon Assets

   

The Vendor and the Purchaser acknowledge that the Makon Assets are currently
situated in the Province of Ontario, and the Vendor undertakes and agrees to
deliver, to a location specified by the Purchaser, in Alberta, the Makon Assets,
within fifteen (15) days of the Closing Date, and the parties further agree that
for all purposes the Makon Assets are sold to the Purchaser FOB Edmonton
Alberta.

ARTICLE 10    CLOSING AND TRANSFER OF POSSESSION

10.1

Place of Closing

     

The Closing shall take place at 5:00 p.m. (Edmonton, Alberta time) on the
Closing Date at the offices of Bryan & Company LLP, counsel for the Purchaser,
2600 Manulife Place, 10180 - 101 Street, Edmonton, Alberta T5J 3Y2.

      10.2

Deliveries by the Vendor

     

At the Closing, the Vendor shall deliver the following to the Purchaser:

      (a)

certified copies of all resolutions of the board of directors of the Vendor
approving the entering into and completion of the transaction contemplated by
this Agreement and the Ancillary Agreements;

      (b)

certified copies of all resolutions of the shareholders of the Vendor approving
the entering into and completion of the transaction contemplated by this
Agreement and the Ancillary Agreements;

      (c)

a certificate of status, and a certificate of amalgamation, with respect to the
Vendor issued by the appropriate government officials of their respective
jurisdiction of incorporation;

      (d)

Letter of Opinion - Vendor’s Solicitor;

      (e)

General Conveyance;

      (f)

Raider Contract Assignment and Raider Consent;

      (g)

Executed Release of Original License Agreement;

      (h)

Executed Release of Bowhay Prior Consulting Agreement;

      (i)

Executed Release of McCaw Prior Consulting Agreement;

      (j)

Executed Consulting Agreement - Bowhay;

      (k)

Executed Consulting Agreement - McCaw;

      (l)

Executed License Agreement;


--------------------------------------------------------------------------------

- 20 -

  (m)

assignment(s) of the Vendor's interest in the Makon Intellectual Property,
Raider Intellectual Property and Total Fluid Intellectual Property in form and
substance satisfactory to the Purchaser;

        (n)

Bill of Sale for the Makon Assets, Raider Assets and Total Fluid Assets in form
and substance satisfactory to the Purchaser;

        (o)

GST Joint Election;

        (p)

And acknowledgment signed by 1139076 Alberta Ltd. that all amounts payable by
the Vendor pursuant to the Original License Agreement (including, but not
limited to amounts owing in relation to the Total Fluid Assets) have been filed;

        (q)

proof of discharge of any Encumbrance other than the Permitted Encumbrances;

        (r)

physical possession of the Makon Assets, Raider Assets and Total Fluid Assets
and all deeds, conveyances, assurances, transfers and assignments, and any other
instruments, in registrable form where required and otherwise duly executed by
the Vendor and in form satisfactory to the Purchaser, necessary or reasonably
required to transfer the Makon Assets, Raider Assets and Total Fluid Assets to
the Purchaser with a good and marketable title, free and clear of all
Encumbrances other than Permitted Encumbrances (provided that the Makon Assets
shall be delivered in accordance with section 9.3 hereof;

        (s)

all other agreements contemplated by or referred to in this Agreement to be
executed by the Vendor, in each case duly executed by the Vendor;

        (t)

all other agreements contemplated by or referred to in this Agreement to be
delivered by the Vendor, in each case duly executed by all counterparts other
than the Purchaser; and

        (u)

such other and further documents as the Purchaser may reasonably request.


10.3

Purchaser’s Deliveries at Closing

        (a)

At the Closing, the Purchaser shall deliver the following to the Vendor:

        (i)

a certificate of status with respect to the Purchaser issued by appropriate
government officials of its jurisdiction of incorporation;

        (ii)

the calculation of the Purchase Price, calculated by the Purchaser in accordance
with section 3.3 hereof;

        (iii)

certified copy of directors resolution of the Purchaser approving the entering
into and completion of the transaction contemplated by this Agreement and the
Ancillary Agreements;

        (iv)

the Promissory Note;

        (v)

all other agreements contemplated by or referred to in this Agreement to be
executed by the Purchaser and to be delivered on Closing;


--------------------------------------------------------------------------------

- 21 -

  (vi)

GST Joint Election.


  (b)

At the Closing, the Purchaser agrees:

          (i)

Provided it has received the Consulting Agreement - Bowhay executed by Jim
Bowhay to execute and deliver such agreement and provide one copy to Jim Bowhay.

          (ii)

Provided it has received the Consulting Agreement - McCaw executed by Dermot
McCaw to execute and deliver such agreement and provide one copy to Dermot
McCaw.

          (iii)

Provided it has received the License Agreement executed by 1139076 Alberta Ltd.
to execute and deliver such agreement and provide one copy to 1139076 Alberta
Ltd.

          (c)

Within fifteen (15) days following the Closing Date, the Purchaser shall deliver
to the Vendor a share certificate for 13,900,000 common shares of Wescorp Energy
Inc. issued in the name of the Vendor, which shall be subject to the
Restrictions - Wescorp Shares.

          (d)

Within ninety (90) days following the Closing Date, the Purchaser shall deliver
to the Vendor the share certificate for and an executed stock transfer form for
the Oil Sands Quest Shares being transferred to the Purchaser in accordance with
section 3.1(c) hereof.

          (e)

Such other and further documents as the Vendor may reasonably request.


10.4

Further Assurances

   

From time to time subsequent to the Closing Date, each Party to this Agreement
covenants and agrees that it will, at the expense of the requesting Party,
promptly execute and deliver all such documents, including, conveyances,
transfers, consents and other assurances, and do all such other acts and things
as the other Party, acting reasonably, may from time to time request be executed
or done in order to better evidence or perfect or effectuate any provision of
this Agreement or of any Ancillary Agreement or any of the respective
obligations intended to be created hereby or thereby.

ARTICLE 11     INDEMNIFICATION AND LIMITATIONS REGARDING LOSSES

11.1

Indemnification by the Vendor, Kyle and Dale

     

In addition to any other indemnity given by the Vendor, Kyle and Dale in this
Agreement, the Vendor, Kyle and Dale joint and severally agree to indemnify and
save harmless the Purchaser, and its directors, officers, employees and agents
from all Losses suffered or incurred by the Purchaser as a result of or arising
directly or indirectly out of or in connection with:

      (a)

any breach by the Vendor, Kyle or Dale of or any inaccuracy of any
representation or warranty of the Vendor, Kyle or Dale contained in this


--------------------------------------------------------------------------------

- 22 -

 

Agreement or in any agreement, certificate or other document delivered pursuant
hereto; and

        (b)

any breach or non performance by the Vendor, Kyle or Dale of any covenant to be
performed by it that is contained in this Agreement or in any agreement,
certificate or other document delivered pursuant hereto.


11.2

Indemnification by the Purchaser

     

In addition to any other indemnity given by the Purchaser in this Agreement, the
Purchaser agrees to indemnify and save harmless the Vendor, its directors,
officers, employees and agents from all Losses suffered or incurred by the
Vendor as a result of or arising directly or indirectly out of or in connection
with:

      (a)

any breach by the Purchaser of or any inaccuracy of any representation or
warranty contained in this Agreement or in any agreement, instrument,
certificate or other document delivered pursuant hereto; and

      (b)

any breach or non performance by the Purchaser of any covenant to be performed
by it that is contained in this Agreement or in any agreement, certificate or
other document delivered pursuant hereto.

ARTICLE 12     MISCELLANEOUS

12.1

Notices

        (a)

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
similar means of recorded electronic communication or sent by registered mail,
charges prepaid, addressed as follows:

        (i)

if to the Vendor:

       

Hendrickson Gower Massing Olivieri LLP
Barristers and Solicitors
2250, 10060 Jasper Avenue
Edmonton, Alberta T5J 3R8
Attention: Adam Merrick
Fax No. (780) 421-5864

        (ii)

if to the Shareholders:

       

Dale Norman Plante
Duinrellweg 10
2242 JN

Wassenaar, Netherlands

       

Kyle Plante

      Box 23391

Grande Prairie, Alberta T8V 7G7


--------------------------------------------------------------------------------

- 23 -

  (iii)

if to the Purchaser:

       

Wescorp Technologies Ltd.
770, 435 - 4th Avenue SW
Calgary, Alberta T2P 3A8
Attention: Doug Biles
Fax No.: (403) 444-7029

       

with a copy to:

       

Bryan & Company LLP
Barristers & Solicitors
2600, 10180 - 101 Street
Edmonton, Alberta T5J 3Y2
Attention: Michael W. Crozier
Fax No.: (780) 428-6324


  (b)

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day, on the next following Business Day) or, if mailed, on the
fifth Business Day following the date of mailing; provided, however, that if at
the time of mailing or within five Business Days thereafter there is or occurs a
labour dispute or other event that might reasonably be expected to disrupt the
delivery of documents by mail, any notice or other communication hereunder shall
be delivered or transmitted by means of recorded electronic communication as
aforesaid.

        (c)

Any Party may at any time change its address for service from time to time
giving notice to the other Parties in accordance with this section.


12.2

Legal Fees

   

Each Party shall be responsible for their own legal and other professional fees
incurred in respect of the transactions contemplated by this Agreement.

    12.3

No Merger

   

All covenants, agreements, rights, obligations, indemnities, representations and
warranties of the Parties set forth in this Agreement and in any documents or
agreements delivered pursuant to or contemplated by this Agreement shall
survive, and not merge on, the completion of the Closing and, notwithstanding
the Closing, shall continue in full force and effect thereafter.


--------------------------------------------------------------------------------

- 24 -

12.4

Counterparts

   

This Agreement and the Ancillary Agreements may be executed in counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one and the same instrument and counterparts may be delivered by
facsimile transmission, or other electronic transmission.

   

IN WITNESS WHEREOF this Agreement has been executed by the Parties.


    FEP SERVICES INC.           Per: /s/ Dale Norman
Plante                                                                          
  WESCORP TECHNOLOGIES LTD.           Per: /s/ Douglas
Biles                                                                             
          /s/ Dale Norman
Plante                                                                          
Witness   DALE NORMAN PLANTE           /s/ Kyle
Plante                                                                                        
Witness   KYLE PLANTE


--------------------------------------------------------------------------------